DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 1 recites “…a first object that includes a first surface, the first surface being magnetized with a first texture including an S-pole region and an N-pole region; and a second object that includes a second surface, the second surface being magnetized with a second texture including an S-pole region and an N-pole region…, the first texture and the second texture are magnetized so that the magnitude V(A,B) of bumpiness perceived by the acting subject is a function value h(H(A,B )MAX) of a maximum value H(A,B)MAX of the holding force H(A,B) when the acting subject touches at least either one of the first object and the second object and performs the operation for changing the relative positional relation between the first surface and the second surface or/and the action for changing the relative positional relation between the first surface and the second surface while keeping the first surface and the second surface in contact with or close to each other.”
		The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 3 – 7 are allowable at least by virtue of their dependence on claim 1.   
		Claim 8 is allowable as it recites similar subject matter as that of claim 1.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627